Exhibit 10.1

AFFIRMATIVE INSURANCE HOLDINGS, INC.

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

as amended

STOCK OPTION AGREEMENT

This Stock Option Agreement (the “Agreement”) is made and entered into as of the
date of grant set forth below (the “Date of Grant”) by and between Affirmative
Insurance Holdings, Inc., a Delaware corporation (the “Company”), and the
participant named below (the “Participant”). Capitalized terms not defined
herein shall have the meaning ascribed to them in the Company’s Amended and
Restated 2004 Stock Incentive Plan, as amended (the “Plan”).

 

Participant:   

 

Address:   

 

  

 

Total Option Shares:   

 

Exercise Price Per Share:   

$

Date of Grant:   

 

Expiration Date:   

 

Vesting Commencement Date:   

 

Vesting Schedule:    The Option will become vested and exercisable with respect
to the Shares (as defined below) in three equal annual installments: (i)
one-third (1/3) of the Shares will vest and become exercisable on the first
anniversary of the Vesting Commencement Date, (ii) the second one-third (1/3) of
the Shares will vest and become exercisable on the second anniversary of the
Vesting Commencement Date and (iii) the remaining one-third (1/3) of the Shares
will vest and become exercisable on the third anniversary of the Vesting
Commencement Date. Type of Stock Option:    ¨ Incentive Stock Option    x
Nonstatutory Stock Option

 

Page 1



--------------------------------------------------------------------------------

1. Grant of Option. The Company hereby grants to Participant an option (this
“Option”) to purchase the total number of shares of Common Stock of the Company
set forth above as Total Option Shares (the “Shares”) at the Exercise Price Per
Share set forth above (the “Exercise Price”), subject to all of the terms and
conditions of this Agreement and the Plan. If designated as an Incentive Stock
Option above, the Option is intended to qualify as an “incentive stock option”
(an “ISO”) within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), although the Company makes no representation or
guarantee that such Option will qualify as an ISO.

2. Exercise Period; Vesting.

2.1. Exercise Period. Unless expired as provided in Section 3 of this Agreement,
this Option may be exercised from time to time after the Date of Grant set forth
above (the “Date of Grant”) to the extent the Option has vested in accordance
with the vesting schedule in Subsection 2.2.

2.2. Vesting. Provided Participant’s employment pursuant to his employment
agreement has not terminated prior to such vesting dates, the Option will become
vested and exercisable according to the Vesting Schedule. If application of the
vesting percentage causes a fractional share, such share shall be rounded down
to the nearest whole share for each vesting period except for the last period in
such vesting period, at the end of which last period this Option shall become
exercisable for the full remainder of the Shares. The Shares issued upon
exercise of the Option will be subject to the restrictions on transfer set forth
in Sections 8 and 9 below.

3. Expiration. The Option shall expire on the Expiration Date set forth above or
earlier as provided in Section 4 below or, if applicable, pursuant to Section 11
of the Plan.

4. Termination of Continuous Service.

4.1. Termination for Any Reason Except Death, Disability or Cause. Unless
otherwise provided in an employment agreement the terms of which have been
approved by the Administrator, if Participant’s Continuous Service is terminated
for any reason, except death, disability or for Cause, the Option, to the extent
(and only to the extent) that it would have been exercisable by Participant on
the date of termination, may be exercised by Participant no later than three
(3) months after the date of termination, but in any event no later than the
Expiration Date.

4.2. Termination Because of Death or Disability. If Participant’s Continuous
Service is terminated because of death or disability of Participant, the Option,
to the extent that it would have been exercisable by Participant on the date of
termination, may be exercised by Participant (or Participant’s legal
representative) no later than twelve (12) months after the date of termination,
but in any event no later than the Expiration Date. If permitted by this
Agreement, any exercise beyond twelve (12) months after the date of termination
when the termination is for Participant’s disability is deemed to be a
Nonstatutory Stock Option (an “NSO”) and not an ISO.

 

Page 2



--------------------------------------------------------------------------------

4.3. Termination for Cause. If Participant’s Continuous Service is terminated
for Cause, then the Option will expire on the Participant’s date of termination.

4.4. No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Participant any right to continue in the employ of, or other relationship
with, the Company or any Affiliate, or limit in any way the right of the Company
or any Affiliate to terminate Participant’s employment or other relationship at
any time, with or without Cause.

5. Manner of Exercise.

5.1. Stock Option Exercise Agreement. To exercise this Option, Participant (or
in the case of exercise after Participant’s death or incapacity, Participant’s
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company an executed stock option exercise agreement in the form attached
hereto as Exhibit A, or in such other form as may be approved by the
Administrator from time to time (the “Exercise Agreement”), which shall set
forth, inter alia, (a) Participant’s election to exercise the Option, (b) the
number of Shares being purchased, (c) any restrictions imposed on the Shares and
(d) any representations, warranties, and agreements regarding Participant’s
investment intent and access to information as may be required by the Company to
comply with applicable securities laws. If someone other than Participant
exercises the Option, then such person must submit documentation reasonably
acceptable to the Company verifying that such person has the legal right to
exercise the Option.

5.2. Limitations on Exercise. The Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise. The Option may not be exercised
for fewer than one (1) Share unless it is exercised as to all Shares as to which
the Option is then exercisable.

5.3. Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the shares being purchased in cash (by certified check or
wire transfer), or where permitted by law and upon written approval by the
Administrator:

(a) by surrender of shares of the Company’s Common Stock that (i) either
(1) have been owned by Participant for more than six (6) months and have been
paid for within the meaning of SEC Rule 144 (and, if such shares were purchased
from the Company by use of promissory note, such note has been fully paid with
respect to such shares); or (2) were obtained by Participant in the open public
market; and (ii) are clear of all liens, claims, encumbrances or security
interests;

(b) provided that a Listing Date has occurred: (i) through a “same day sale”
commitment from Participant and a broker-dealer that is a member of the National
Association of Securities Dealers (an “NASD Dealer”) whereby Participant
irrevocably elects to exercise the Option and to sell a portion of the Shares so
purchased sufficient to pay for the total Exercise Price and whereby the NASD
Dealer irrevocably commits upon receipt of such Shares to forward the total
Exercise Price directly to the Company, or (ii) through a “margin” commitment
from Participant and an NASD Dealer whereby Participant irrevocably elects to
exercise the Option and to pledge the Shares so purchased to the NASD Dealer in
a margin account as security for a loan from NASD Dealer in the amount of the
total Exercise Price, and

 

Page 3



--------------------------------------------------------------------------------

whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the total Exercise Price directly to the Company; provided, however, a
cashless exercise by a Director or executive officer that involves or may
involve a direct or indirect extension of credit or arrangement of an extension
of credit by the Company or an Affiliate in violation of Section 402(a) of the
Sarbanes-Oxley Act (codified as Section 13(k) of the Securities Exchange Act of
1934, 15 U.S.C. § 78m(k)) shall be prohibited;

(c) by any other form of legal consideration that may be acceptable to the
Administrator; or

(d) by any combination of the foregoing.

5.4. Tax Withholding. Prior to the issuance of the Shares upon exercise of the
Option, Participant must pay or provide for any applicable federal, state and
local withholding obligations of the Company.

5.5. Issuance of Shares. Provided that the Exercise Agreement and payment are in
form and substance satisfactory to counsel for the Company, the Company shall
issue the Shares registered in the name of Participant, Participant’s authorized
assignee, or Participant’s legal representative, and shall deliver certificates
representing the Shares with the appropriate legends affixed thereto.

6. Notice of Disqualifying Disposition of ISO Shares. If the Option is an ISO,
and if Participant sells or otherwise disposes of any of the Shares acquired
pursuant to the ISO on or before the later of (a) the date two (2) years after
the Date of Grant, and (b) the date one (1) year after transfer of such Shares
to Participant upon exercise of the Option, Participant shall immediately notify
the Company in writing of such disposition. Participant agrees that Participant
may be subject to income tax withholding by the Company on the compensation
income recognized by Participant from the early disposition by payment in cash
or out of the current wages or other compensation payable to Participant.

7. Compliance with Laws and Regulations. The exercise of the Option and the
issuance and transfer of Shares shall be subject to compliance by the Company
and Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance or transfer.
Participant understands that the Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

8. Nontransferability of Option. If the Option is an ISO, the Option may not be
transferred in any manner other than by will or by the laws of descent and
distribution and may be exercised during the lifetime of Participant only by
Participant or in the event of Participant’s incapacity, by Participant’s legal
representative. The terms of the Option shall be binding upon the executors,
administrators, successors and assigns of Participant. If the Option is not an
ISO, upon written approval by the Administrator, it may be transferred by gift
or domestic relations order to a member of the Participant’s immediate family
(child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law,

 

Page 4



--------------------------------------------------------------------------------

son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons have more than 75% of
the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than 75% of the voting interests.

9. Privileges of Stock Ownership. Participant shall not have any of the rights
of a stockholder with respect to any Shares until the Shares are issued to
Participant.

10. General.

10.1. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Participant or the Company to the Administrator for
review. The resolution of such a dispute by the Administrator shall be final and
binding on the Company and Participant.

10.2. Entire Agreement. The Plan and Participant’s employment agreement are
incorporated herein by reference. This Agreement and the Plan constitute the
entire agreement of the parties and supercede all prior undertakings and
agreements with respect to the subject matter hereof. If any inconsistency
should exit between the nondiscretionary terms and conditions of this Agreement
and the Plan, the Plan shall govern and control.

10.3. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated above or to such other address as such
party may designate in writing from time to time to the Company. All notices
shall be deemed to have been given or delivered upon: (a) personal delivery;
(b) five (5) days after deposit in the United States mail by certified or
registered mail (return receipt requested); (c) two (2) business day after
deposit with any return receipt express courier (prepaid); or (d) one
(1) business day after transmission by facsimile.

10.4. Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

10.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

11. Acceptance. Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all the terms and
conditions of the Plan and this Agreement. Participant acknowledges that there
may be adverse tax consequences upon exercise of the Option or disposition of
the Shares and that Participant should consult a tax advisor prior to such
exercise or disposition.

[SIGNATURE PAGE FOLLOWS]

 

Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Participant has executed this Agreement,
effective as of the Date of Grant.

 

AFFIRMATIVE INSURANCE HOLDINGS, INC. By:  

 

Name:   Joseph G. Fisher Title:   General Counsel PARTICIPANT

 

(Signature) Printed Name:  

 

 

Page 6



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF STOCK OPTION EXERCISE AGREEMENT

AFFIRMATIVE INSURANCE HOLDINGS, INC.

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

as amended

STOCK OPTION EXERCISE AGREEMENT

This Stock Option Exercise Agreement (the “Exercise Agreement”) is made and
entered into as of                              (the “Effective Date”), by and
between Affirmative Insurance Holdings, Inc., a Delaware corporation (the
“Company”), and the purchaser named below (the “Purchaser”). Capitalized terms
not defined herein shall have the meanings ascribed to them in the Company’s
Amended and Restated 2004 Stock Incentive Plan, as amended (the “Plan”) or the
Stock Option Agreement.

 

Participant:   

 

Social Security Number:   

 

Address:   

 

  

 

Option Shares Being Purchased:   

 

Exercise Price Per Share:   

 

Date of Grant:   

 

Expiration Date:   

 

Type of Stock Option:    ¨ Incentive Stock Option    x Nonstatutory Stock Option

1. Exercise of Option.

1.1. Exercise. Pursuant to exercise of that certain option (the “Option”)
granted to Purchaser under the Plan and the Stock Option Agreement and subject
to the terms and conditions of this Exercise Agreement, Purchaser hereby
purchases from the Company, and the Company hereby sells to Purchaser, the Total
Number of Shares set forth above (the “Shares”) of the Company’s Common Stock at
the Exercise Price Per Share set forth above (the “Exercise Price”). As used in
this Exercise Agreement, the term “Shares” refers to the Shares purchased under
this Exercise Agreement and includes all securities received (a) in replacement
of the Shares, (b) as a result of stock dividends or stock splits with respect
to the Shares, and (c) all securities received in replacement of the Shares in a
merger, recapitalization, reorganization or similar corporate transaction.

 

Page 1



--------------------------------------------------------------------------------

1.2. Title to Shares. The exact spelling of the name(s) under which Purchaser
will take title to the Shares is:

Purchaser desires to take title to the Shares as follows:

¨ Individual, as separate property

¨ Husband and wife, as community property

¨ Joint Tenants

¨ Other; please specify:

1.3. Payment. Purchaser hereby delivers payment of the Exercise Price in cash
(by check), whether or not acquired through a loan from the Company, in the
amount of $            , receipt of which is acknowledged by the Company.

2. Delivery.

2.1. Deliveries by Purchaser. Purchaser hereby delivers to the Company (a) this
Exercise Agreement, (b) if Purchaser is married, a consent of spouse in the form
of Exhibit A attached hereto executed by Purchaser’s spouse, (c) the Exercise
Price and payment or other provision for any applicable tax obligations in the
form of a check, or, if permitted under applicable law and permitted by the
Administrator, a secured full recourse promissory note (“Note”) and (d) if the
Purchaser has provided a Note for exercise of the Shares, a stock pledge
agreement executed by Purchaser (“Pledge Agreement”) and two (2) copies of a
blank stock power (“Stock Power”), both executed by Purchaser (and Purchaser’s
spouse, if any).

2.2. Deliveries by the Company. Upon its receipt of the Exercise Price, payment
or other provision for any applicable tax obligations and all the documents to
be executed and delivered by Purchaser to the Company under Section 2.1 hereof,
the Company will issue a duly executed stock certificate evidencing the Shares
in the name of Purchaser, provided, however, if the Purchaser has provided a
Note for exercise of the Shares, such stock certificate shall be placed in
escrow as provided in Section 10 hereof to secure payment of Purchaser’s
obligation under the Note.

 

Page 2



--------------------------------------------------------------------------------

3. Representations and Warranties of Purchaser. Purchaser represents and
warrants to the Company that:

3.1. Agrees to Terms of the Plan. Purchaser has received a copy of the Plan and
the Stock Option Agreement, has read and understands the terms of the Plan, the
Stock Option Agreement and this Exercise Agreement, and agrees to be bound by
their terms and conditions. Purchaser acknowledges that there may be adverse tax
consequences upon exercise of the Option or disposition of the Shares, and that
Purchaser should consult a tax advisor prior to such exercise or disposition.

3.2. SEC Rule 144. Purchaser understands that Rule 144 promulgated under the
Securities Act may indefinitely restrict transfer of the Shares so long as
Purchaser remains an “affiliate” of the Company or if “current public
information” about the Company (as defined in Rule 144) is not publicly
available.

4. Compliance with Securities Laws. Purchaser understands and acknowledges that,
notwithstanding any other provision of the Stock Option Agreement to the
contrary, the exercise of any rights to purchase any Shares is expressly
conditioned upon compliance with the Securities Act and all applicable state
securities laws. Purchaser agrees to cooperate with the Company to ensure
compliance with such laws.

5. Rights as a Stockholder. Subject to the terms and conditions of this Exercise
Agreement, Purchaser will have all of the rights of a stockholder of the Company
with respect to the Shares from and after the date that Shares are issued to
Purchaser until such time as Purchaser disposes of the Shares.

6. Escrow. If the Purchaser has provided a Note for exercise of the Shares, as
security for Purchaser’s faithful performance of this Exercise Agreement,
Purchaser agrees, immediately upon receipt of the stock certificate(s)
evidencing the Shares, to deliver such certificate(s), together with the Stock
Powers executed by Purchaser and by Purchaser’s spouse, if any (with the date
and number of Shares left blank), to the Secretary of the Company or other
designee of the Company (the “Escrow Holder”), who is hereby appointed to hold
such certificate(s) and Stock Powers in escrow and to take all such actions and
to effectuate all such transfers and/or releases of such Shares as are in
accordance with the terms of this Exercise Agreement. Purchaser and the Company
agree that Escrow Holder will not be liable to any party to this Exercise
Agreement (or to any other party) for any actions or omissions unless Escrow
Holder is grossly negligent or intentionally fraudulent in carrying out the
duties of Escrow Holder under this Exercise Agreement. Escrow Holder may rely
upon any letter, notice or other document executed with any signature purported
to be genuine and may rely on the advice of counsel and obey any order of any
court with respect to the transactions contemplated by this Exercise Agreement.
The Shares will remain in escrow so long as they are subject to the Pledge
Agreement.

7. Tax Consequences. PURCHASER UNDERSTANDS THAT PURCHASER MAY SUFFER ADVERSE TAX
CONSEQUENCES AS A RESULT OF PURCHASER’S PURCHASE OR DISPOSITION OF THE SHARES.
PURCHASER REPRESENTS: (a) THAT PURCHASER HAS CONSULTED WITH ANY TAX ADVISOR THAT
PURCHASER DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE
SHARES AND (b) THAT PURCHASER IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.

 

Page 3



--------------------------------------------------------------------------------

8. Compliance with Laws and Regulations. The issuance and transfer of the Shares
will be subject to and conditioned upon compliance by the Company and Purchaser
with all applicable state, local and U.S. Federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.

9. Successors and Assigns. The Company may assign any of its rights under this
Exercise Agreement. This Exercise Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company. This exercise
Agreement will be binding upon Purchaser and Purchaser’s heirs, executors,
administrators, legal representatives, successors and assigns.

10. Governing Law; Severability. This Exercise Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
giving effect to its conflict of law principles. If any provision of this
Exercise Agreement is determined by a court of law to be illegal or
unenforceable, then such provision will be enforced to the maximum extent
possible and the other provisions will remain fully effective and enforceable.

11. Notices. Any notice required to be given or delivered to the Company shall
be in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Purchaser shall be in writing and addressed to Purchaser at the address
indicated above or to such other address as Purchaser may designate in writing
from time to time to the Company. All notices shall be deemed effectively given
upon personal delivery, (a) five (5) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (b) two
(2) business day after its deposit with any return receipt express courier
(prepaid), or (c) one (1) business day after transmission by facsimile.

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Exercise Agreement.

13. Headings. The captions and headings of this Exercise Agreement are included
for ease of reference only and will be disregarded in interpreting or construing
this Exercise Agreement.

14. Entire Agreement. The Plan, the Stock Option Agreement and this Exercise
Agreement, together with all Exhibits thereto, constitute the entire agreement
and understanding of the parties with respect to the subject matter of this
Exercise Agreement, and supersede all prior understandings and agreements,
whether oral or written, between the parties hereto with respect to the specific
subject matter hereof. If there is any inconsistency between the terms of this
Exercise Agreement and the terms of the Plan and Stock Option Agreement, the
terms of the Plan and Stock Option Agreement shall govern and control.

[SIGNATURE PAGE FOLLOWS]

 

Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Exercise Agreement to be
executed in triplicate by its duly authorized representative and Purchaser has
executed this Exercise Agreement in triplicate as of the Effective Date,
indicated above.

 

AFFIRMATIVE INSURANCE HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

PARTICIPANT

 

(Signature) Printed Name:  

 

 

Page 5



--------------------------------------------------------------------------------

EXHIBIT A

SPOUSE CONSENT

The undersigned spouse of                              (the “Purchaser”) has
read, understands, and hereby approves the Stock Option Exercise Agreement (the
“Agreement”) between Purchaser and Affirmative Insurance Holdings, Inc., a
Delaware corporation (the “Company”). In consideration of the Company’s granting
my spouse the right to purchase the Shares as set forth in the Agreement, the
undersigned hereby agrees to be irrevocably bound by the Agreement and further
agrees that any community property interest I may have in the Shares shall
similarly be bound by the Agreement. The undersigned hereby appoints Purchaser
as my attorney-in-fact with respect to any amendment or exercise of any rights
under the Agreement.

 

    Dated:  

 

 

          SPOUSE    

 

 

        (Signature)    

 

 

        Printed Name     Address:  

 

 

         

 

 

       

 

 

   